Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130614                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PATRICK MENDOLA and                                                                                 Robert P. Young, Jr.
  LAURA MENDOLA,                                                                                      Stephen J. Markman,
                                                                                                                     Justices
           Plaintiffs-Appellants,
  v                                                                SC: 130614
                                                                   COA: 255697
                                                                   Macomb CC: 2003-005277-CH
  AUDREY HARVEY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2006                       _________________________________________
           t0724                                                              Clerk